Exhibit 10.1

Certain portions of this exhibit (indicated by “[*****]”) have been omitted
pursuant to Item 601(b)(10) of Regulation S-K.

FIRST AMENDED AND RESTATED FORBEARANCE AGREEMENT

This FIRST AMENDED AND RESTATED FORBEARANCE AGREEMENT (this “Agreement”), dated
as of July 15, 2020 (the “Forbearance Amendment Date”), is by and among Jill
Acquisition LLC, a Delaware limited liability company (“Borrower”), J.Jill,
Inc., a Delaware corporation (as successor to Jill Holdings LLC, a Delaware
limited liability company, “Holdings”), the other Guarantors party hereto, the
Administrative Agent (as defined below) and the Lenders party hereto (each a
“Forbearing Lender” and, together, the “Forbearing Lenders”).

RECITALS

WHEREAS, reference is made to the Term Loan Credit Agreement dated as of May 8,
2015 (as amended by that certain Amendment No. 1 to Term Loan Credit Agreement,
dated as of May 27, 2016, and as further amended, restated, amended and
restated, supplemented or otherwise modified prior to the date hereof, the
“Credit Agreement”), by and among Borrower, Holdings, the other Guarantors from
time to time party thereto, the Lenders from time to time party thereto and
Jefferies Finance LLC, as Administrative Agent (“Administrative Agent”)
(capitalized terms used herein but not defined herein shall have the meanings
assigned to them in the Credit Agreement);

WHEREAS, a Default or Event of Default has occurred pursuant to
(i) Section 10.01(c)(y) of the Credit Agreement as a result of the failure to
deliver to the Administrative Agent annual audited financial statements without
a going concern qualification as required by Section 8.01(b) of the Credit
Agreement (the “Audit Default”) and (ii) Section 10.01(c)(x) of the Credit
Agreement as a result of the failure to satisfy the Total Net Leverage Ratio
required by Section 9.11 of the Credit Agreement for the Test period ending
May 2, 2020 (the “Financial Covenant Default” and together with the Audit
Default, the “Initial Specified Defaults”);

WHEREAS, Borrower, Holdings, the Guarantors, the Lenders party thereto and the
Administrative Agent are parties to that certain Forbearance Agreement (the
“Initial Forbearance Agreement”), dated as of June 15, 2020 (the “Forbearance
Effective Date”), pursuant to which the Administrative Agent and the Lenders
party thereto agreed to temporarily forbear from the exercise of their Rights
and Remedies (as defined below) as to the Initial Specified Defaults, subject to
the terms and conditions set forth in the Initial Forbearance Agreement;

WHEREAS, a Default or Event of Default has occurred (or may occur) pursuant to
Section 10.01(c)(y) of the Credit Agreement as a result of the failure to
deliver to the Administrative Agent quarterly financial statements for the first
Fiscal Quarter of the 2020 Fiscal Year pursuant to Section 8.01(a) of the Credit
Agreement (the “Q1 2020 Financial Statement Default” and, together with the
Initial Specified Defaults, the “Specified Defaults” and, together with any
Default or Event of Default arising out of any inaccuracy of any representation
and warranty or failure to give notice relating to any Specified Default, the
“Forbearance Defaults”; provided that additional Forbearance Defaults may be
included upon confirmation (including via e-mail) to Borrower and the
Administrative Agent from Forbearing Lenders constituting the Required Lenders
(the “Required Forbearing Lenders”);



--------------------------------------------------------------------------------

WHEREAS, upon the occurrence, and during the continuance, of the Forbearance
Defaults, the Administrative Agent (upon the written request of the Required
Lenders) would be entitled to exercise all rights and remedies under the Credit
Documents as set forth in Section 10.01 of the Credit Agreement and
corresponding provisions of any other Credit Documents (including the charging
of default interest and exercising rights of set off, as applicable) or
applicable Law (collectively, all such rights and remedies the “Rights and
Remedies”);

WHEREAS, for the purpose of engaging in discussions regarding a potential
recapitalization, restructuring or similar transaction, the Credit Parties have
requested that the Forbearing Lenders (x) continue to temporarily forbear from
exercising their Rights and Remedies, solely to the extent arising from the
occurrence and continuation of the Forbearance Defaults, and (y) extend the
outside Termination Date set forth in Section 2.02(a) of the Initial Forbearance
Agreement, in each case subject to the terms and conditions of this Agreement;

WHEREAS, some or all of the Forbearing Lenders executing this Agreement (each
such Forbearing Lender, a “Steering Committee Member”) is a party to a letter
agreement, dated May 25, 2020 (as amended or otherwise modified by a letter
agreement, dated June 5, 2020 or June 8, 2020, and by the Initial Forbearance
Agreement, as so amended or otherwise modified, each an “Existing Letter
Agreement”), in each case, with Borrower and Holdings related to the
nondisclosure of certain information provided to the Steering Committee Members
by Borrower and Holdings;

WHEREAS, Borrower and Holdings have requested that each Steering Committee
Member agree to extend certain dates set forth in its Existing Letter Agreement,
subject to the terms and conditions of this Agreement;

WHEREAS, the Forbearing Lenders have agreed to such requests subject to the
terms and conditions, and in reliance on the representations and warranties, set
forth in this Agreement; and

WHEREAS, Borrower and the Forbearing Lenders desire to amend and restate the
Initial Forbearance Agreement in its entirety by this Agreement in order to
effectuate the foregoing.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

SECTION I. ACKNOWLEDGMENTS

1.01 Acknowledgments. Each of the Credit Parties hereby acknowledges and agrees,
upon execution and delivery of this Agreement, subject to the terms set forth
herein, that:

(a) each Credit Party hereby acknowledges the accuracy of each Recital, which
are true and correct and incorporated herein by reference;

 

2



--------------------------------------------------------------------------------

(b) each Credit Party hereby ratifies and affirms (as of the date hereof) the
Credit Documents and the Obligations owing thereunder and the grants of Liens on
the Collateral to secure the Obligations pursuant to the Security Documents, and
acknowledges (as of the date hereof) that the Credit Documents are and, after
being amended by this Agreement, shall remain in full force and effect. Each
Credit Party agrees this Agreement constitutes a Credit Document and that the
Credit Documents constitute (and as amended by this Agreement shall continue to
constitute) valid and binding obligations and agreements of each of the Credit
Parties enforceable against each Credit Party in accordance with their
respective terms, except to the extent that the enforceability thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law);

(c) subject to the terms and conditions of this Agreement (including Section 2),
the Lenders have not waived, released or compromised, do not hereby waive,
release or compromise, and may never waive, release or compromise any events,
occurrences, acts, or omissions that may constitute or give rise to any Defaults
or Events of Default (including the Forbearance Defaults) that existed or may
have existed, or may presently exist, or may arise in the future, nor does any
Lender waive any Rights and Remedies, including the right to direct the
Administrative Agent to exercise any Rights and Remedies;

(d) the execution and delivery of this Agreement shall not, except as otherwise
specifically set forth herein: (i) constitute an extension, modification, or
waiver of any aspect of any of the Credit Documents; (ii) extend the maturity of
the Obligations or the due date of any payment or performance of any Obligations
or other obligations under the other Credit Documents or payable in connection
with the Credit Documents; (iii) give rise to any obligation on the part of the
Lenders to extend, modify or waive any term or condition of the Credit
Documents; (iv) establish any course of dealing with respect to the Credit
Documents; or (v) give rise to any defenses or counterclaims to the right of the
Lenders to compel payment of the Obligations or otherwise enforce their Rights
and Remedies set forth in the Credit Documents after the Termination Date (as
defined below);

(e) the Forbearing Lenders’ agreement to temporarily forbear from the exercise
of their Rights and Remedies as to the Forbearance Defaults, and to perform as
provided herein, shall not, except as expressly provided herein, invalidate,
impair, negate or otherwise affect the Administrative Agent’s or Lenders’
ability to exercise their Rights and Remedies under the Credit Documents or
otherwise; and

(f) as of the Forbearance Amendment Date, (i) the aggregate unpaid principal
balance of the Term Loans is $236,879,059.44, (ii) the aggregate amount of
accrued and unpaid interest on the Term Loans is $3,000,468.09, and (iii) the
aggregate amount of accrued and unpaid fees, costs and expenses payable pursuant
to Section 3.01 of the Credit Agreement is $42,800.66 (the foregoing amounts in
clauses (i) through (iii) are hereafter collectively referred to as the “Current
Outstanding Obligations”). The foregoing amounts do not include other fees,
expenses (including reasonable professional fees and expenses), and other
Obligations and amounts which are chargeable or otherwise reimbursable under the
Credit Agreement (including pursuant to Section 12.01 of the Credit Agreement),
this Agreement and the other Credit Documents, or which are payable pursuant to
this Agreement. Neither Borrower nor any other Credit Party has

 

3



--------------------------------------------------------------------------------

any rights of offset, defenses, claims or counterclaims with respect to the
Current Outstanding Obligations or any of the other Obligations or any payment
obligation under this Agreement, and each of the Credit Parties are jointly and
severally obligated with respect thereto, in each case, in accordance with the
terms of the applicable Credit Documents and, with respect to payment
obligations hereunder, this Agreement.

SECTION II. FORBEARANCE

2.01 Forbearance. In consideration of the Credit Parties’ agreement to timely
comply with the terms of this Agreement, and in reliance upon the
representations, warranties, agreements and covenants of the Credit Parties set
forth herein, subject to the satisfaction of each of the conditions precedent to
the effectiveness of this Agreement, during the Forbearance Period (as defined
below), the Administrative Agent and each Forbearing Lender (severally and not
jointly) hereby agree to forbear (the “Forbearance”) from exercising any of the
Rights and Remedies with respect to the Forbearance Defaults. For the avoidance
of doubt, during the Forbearance Period, each Forbearing Lender agrees that it
(individually or collectively) will not deliver any notice or instruction to the
Administrative Agent directing the Administrative Agent, in each case, to
exercise any of the Rights and Remedies under the Credit Documents or applicable
Law against the Credit Parties with respect to the Forbearance Defaults. For the
avoidance of doubt, this Agreement shall not, except as provided herein,
(a) prevent the Lenders from receiving payments of principal and interest when
due or (b) limit any other available rights or remedies of the Administrative
Agent and/or the Lenders.

2.02 Forbearance Period. The Forbearance shall commence on the Forbearance
Effective Date and continue until the earlier of (a) July 23, 2020 at 12:01 a.m.
New York City time and (b) the date on which any Event of Termination (as
defined below) shall have occurred (the earlier of clause (a) and clause (b),
the “Termination Date” and the period commencing on the Forbearance Effective
Date and ending on the Termination Date, the “Forbearance Period”); provided
that the Forbearance Period may be extended by the Required Forbearing Lenders
by notice to Borrower and the Administrative Agent, which may be confirmed,
including via e-mail (which email may be provided by Stroock (as defined
below)). Upon the occurrence of an Event of Termination, the Forbearance Period
shall immediately and automatically terminate and have no further force or
effect, and each of the Forbearing Lenders shall be released from any and all
obligations and agreements under this Agreement and shall be entitled to
exercise any of the Rights and Remedies as if this Agreement had never existed,
and all of the Rights and Remedies shall be available without restriction or
modification, as if this Agreement had not been effectuated.

SECTION III. EXISTING LETTER AGREEMENT

3.01 Extension of Certain Dates. Borrower, Holdings and each Steering Committee
Member hereby acknowledge and agree that (a) each Existing Letter Agreement is
hereby amended by (i) deleting the first reference to July 16, 2020 set forth
therein and replacing it with July 23, 2020 and (ii) deleting the second
reference to July 15, 2020 set forth therein and replacing it with July 22,
2020, and (b) when executed by the parties hereto, this Agreement serves to
amend each Existing Letter Agreement for the sole and limited purpose as set
forth in this Section III, and except for such amendment each Existing Letter
Agreement remains in full force and effect in accordance with its terms.

 

4



--------------------------------------------------------------------------------

SECTION IV. CONDITIONS PRECEDENT.

This Agreement shall become effective upon the satisfaction (or waiver in
writing by the Required Forbearing Lenders given to Borrower and the
Administrative Agent (which may be by e-mail from Stroock on their behalf)) of
the following conditions precedent:

4.01 Signature Pages. The Administrative Agent shall have received counterparts
of this Agreement, duly executed and delivered by the Credit Parties, the
Administrative Agent and Required Forbearing Lenders.

4.02 ABL Forbearance Agreement. Each of the Credit Parties, the ABL Agent and
the ABL Secured Parties shall have entered into the ABL Forbearance Agreement
(defined below), which shall be in form and substance and shall contain terms
and conditions that are reasonably acceptable to the Administrative Agent (at
the direction of the Required Forbearing Lenders) and the Forbearing Lenders
(including a stated termination date no earlier than July 23, 2020), and which
ABL Forbearance Agreement shall be in full force and effect and not subject to
any unfulfilled conditions and the Administrative Agent shall have received a
fully executed copy of the ABL Forbearance Agreement.

SECTION V. EVENTS OF TERMINATION.

5.01 Events of Termination. The Forbearance Period shall automatically terminate
immediately upon the occurrence of any of the following events (each, an “Event
of Termination”):

(a) written notice to Borrower by the Administrative Agent (at the direction of
the Required Forbearing Lenders) or the Required Forbearing Lenders (which may
be made via email from Stroock):

(i) that any representation or warranty made by any Credit Party in this
Agreement shall have been false in any material respect (or in the case of any
representation qualified as to materiality, shall have been false in any
respect) when made;

(ii) of the failure of any Credit Party to comply with any term, condition or
covenant set forth in this Agreement (including the covenants in Section VI of
this Agreement) unless the Required Forbearing Lenders, in their sole
discretion, grant a cure period for compliance with such term, condition or
covenant (in which case the Forbearance Period shall terminate if the applicable
Credit Party does not comply by the expiration of the cure period); provided,
however, that, with regards to an Event of Termination arising from Section 6.01
or Section 6.06, the Credit Parties shall have a cure period of one (1) Business
Day or five (5) Business Days, respectively, for compliance with the applicable
terms, conditions or covenants (in which case the Forbearance Period shall
terminate if the applicable Credit Party does not comply by the expiration of
the cure period); or

(iii) of the occurrence of a “Default” or “Event of Default” under the Credit
Agreement after the Forbearance Effective Date, other than the Forbearance
Defaults;

 

5



--------------------------------------------------------------------------------

(b) the occurrence and continuance of any “Event of Default” under the ABL
Credit Agreement dated as of May 8, 2015 (as amended by that certain Amendment
No. 1 to ABL Credit Agreement, dated as of May 27, 2016, as further amended by
that certain Amendment No. 2 to ABL Credit Agreement, dated as of August 22,
2018, as further amended by that certain Amendment No. 3 to ABL Credit
Agreement, dated as of June 12, 2019, and as may be further amended, amended and
restated, supplemented or otherwise modified from time to time, the “ABL Credit
Agreement”), by and among Borrower, Jill Gift Card Solutions, Inc., a Florida
corporation, Holdings, the lenders from time to time party thereto and CIT
Finance LLC, as administrative agent and collateral agent (other than a
Forbearance Default (as defined in the Forbearance Agreement, dated as of the
date hereof, with respect to the ABL Credit Agreement (the “ABL Forbearance
Agreement”));

(c) the expiry or termination of the ABL Forbearance Agreement;

(d) a proceeding shall be commenced or any petition shall be filed in a court of
competent jurisdiction seeking (i) relief in respect of any Credit Party or of a
substantial part of the property or assets of any Credit Party, under Title 11
of the United States Code, as now constituted or hereafter amended, or any other
Federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Credit Party or for a substantial part
of the property or assets of any Credit Party or (iii) the winding-up or
liquidation of any Credit Party; or

(e) any Credit Party shall assert any claim or any cause of action to repudiate
or assert a defense to this Agreement, the Credit Agreement or any other Credit
Document or initiate any judicial, administrative or arbitration proceeding
against the Administrative Agent or any Lender related to the foregoing.

SECTION VI. ADDITIONAL COVENANTS

In consideration of the Administrative Agent and the Forbearing Lenders entering
into this Agreement in accordance with the terms and conditions hereof, each
Credit Party hereby covenants and agrees that the Credit Parties shall at all
times through the Forbearance Termination Date comply with each of the following
covenants:

6.01 Reporting Covenants. The financial reporting covenants set forth in this
Section 6.01 shall be considered obligations of Borrower and Holdings, as
applicable, in addition to (and not limited by), any financial reporting
requirements under the Credit Agreement (including Article VIII thereof).

(a) Borrower shall provide to the Administrative Agent and the Forbearing
Lenders (though Guggenheim Securities, LLC as financial advisor and investment
banker to the Steering Committee Members (“Guggenheim”)), not later than 11:00
a.m. (New York City time) on (i) the first Thursday after the Forbearance
Effective Date and (ii) subsequent thereto, the first Thursday of each fiscal
month occurring after the Forbearance Effective Date, a 13-week budget and cash
flow forecast (each a “Cash Flow Report” and, the Cash Flow Report delivered in
accordance with clause (a)(i) above, the “Initial Cash Flow Report”) for
Borrower and its Subsidiaries covering the 13-week period that commences with
the fiscal week of Parent and its

 

6



--------------------------------------------------------------------------------

Subsidiaries ending on the first Saturday occurring after the date on which each
Cash Flow Report is delivered and including the subsequent twelve (12) fiscal
weeks, in form substantially similar to the liquidity forecast delivered by
Borrowers prior to the Forbearance Effective Date. Borrower shall provide to the
Administrative Agent and the Forbearing Lenders (though Guggenheim), not later
than 11:00 a.m. (New York City time) on each Thursday after the Forbearance
Effective Date (commencing with the first Thursday after the Initial Cash Flow
Report is delivered) (i) a line-by-line variance report (the “Variance Report”)
setting forth, in reasonable detail (x) for each fiscal week from the first
fiscal week covered by the Initial Cash Flow Report, any differences between
(A) actual receipts and disbursements for such fiscal week (on a line item and
aggregate basis) and (B) the corresponding amount projected therefor and set
forth in the Cash Flow Report for such fiscal week, in each case, on a weekly
basis and on a cumulative basis from the first date in the first Cash Flow
Report to the Variance Report date and (y) actual net cash flows as of such
fiscal week on a cumulative basis for the period from the first date in the
first Cash Flow Report to the Variance Report date and projected net cash flows
set forth for such period in the Cash Flow Report and (ii) an explanation
prepared by management, in reasonable detail, for any such variance. Each
Variance Report shall further include a Liquidity report setting forth the
Liquidity (and the component parts thereof) of the Credit Parties on a
consolidated basis as of the close of business on the last day of each
applicable fiscal week covered by such Variance Report. Each Variance Report
shall be certified by an Authorized Officer of Borrower as being prepared in
good faith and fairly presenting in all material respects the information set
forth therein.

(b) On the Friday of each week following delivery of a Variance Report (at a
time to be mutually agreed) the Credit Parties shall host a conference call to
discuss, among other things, the Cash Flow Report and Variance Report with
relevant members of the Credit Parties’ management, the Credit Parties’ relevant
professional advisors, the Forbearing Lenders and Guggenheim.

(c) (x) For the fiscal month of Parent and its Subsidiaries ended on the
Saturday closest to June 30, 2020, on or prior to July 15, 2020 Borrower shall
deliver to the Administrative Agent and the Steering Committee Members (through
Guggenheim) an unaudited consolidated statement of income or operations (the
“Monthly Reporting”) and (y) Borrower shall deliver the Monthly Reporting to the
Administrative Agent and the Steering Committee Members (through Guggenheim)
within fifteen (15) days after the final date of each fiscal month thereafter
for the duration of the Forbearance Period.

(d) The Credit Parties shall deliver to the Steering Committee Members (through
Guggenheim) copies of any financial or other reporting provided to the ABL Agent
and/or the ABL Secured Parties under either the ABL Credit Agreement or the ABL
Forbearance Agreement as and when delivered to the ABL Agent and/or the ABL
Secured Parties.

(e) The Credit Parties shall satisfy the reasonable diligence requests of the
Steering Committee Members (though Guggenheim) within a reasonable period of
time after the receipt of any such request.

(f) [Reserved].

 

7



--------------------------------------------------------------------------------

(g) No later than 5:00 p.m. New York City time on July 31, 2020, the Credit
Parties shall cure the Q1 2020 Financial Statement Default.

(h) Notwithstanding the agreement to forbear under this Agreement, the
Administrative Agent and the Lenders shall be entitled to those rights under
Section 8.02 of the Credit Agreement that they are entitled to upon the
occurrence and during the continuation of a Default or an Event of Default.

(i) Any of the information delivered to the Administrative Agent delivered
pursuant to the foregoing Sections 6.01(a), (b) and (c) shall be delivered to
the Lenders by posting such information on the Platform and making such
information available to only those Lenders that are non-Public Lenders.

6.02 Negative Covenants. It shall be an immediate Event of Default under the
Credit Agreement if during the Forbearance Period, Holdings, Borrower or any
Restricted Subsidiary:

(a) Creates, incurs, assumes or suffers to exist any Liens (other than Liens
outstanding as of the Forbearance Effective Date) on any property or asset of
Holdings or any of its Restricted Subsidiaries, whether now owned or later
acquired, or assigns (as security) any right to receive income pursuant to
Sections 9.01(f), 9.01(m), 9.01(r), 9.01(t), 9.01(u), 9.01(v) (securing any
Indebtedness for Borrowed Money or otherwise securing obligations in excess of
$1,000,000), 9.01(y) or 9.01(bb) of the Credit Agreement; and any Lien permitted
by reference to Indebtedness permitted under Section 9.04 of the Credit
Agreement shall only be permitted to the extent such Indebtedness is permitted
under Section 9.04 of the Credit Agreement after giving effect to clause
(e) below.

(b) Winds up, liquidates or dissolves its affairs or merges or consolidates into
or with or disposes of (whether in one transaction or in a series of
transactions) all or substantially all of its assets to any Person, or purchases
or otherwise acquires an Acquired Entity or Business.

(c) Conveys, sells, leases or otherwise disposes of any of its property or
assets, or enters into any sale-leaseback transactions, or, in the case of any
Restricted Subsidiary, issues or sells, or enters into any agreement to issue or
sell, any shares of such Restricted Subsidiary’s Equity Interests pursuant to
Sections 9.02(d) or (o) of the Credit Agreement.

(d) Authorizes, declares or pays any Dividend with respect to Holdings or any of
its Restricted Subsidiaries pursuant to Sections 9.03(a) (except Dividends paid
to any Credit Party), 9.03(c), 9.03(f), 9.03(g), 9.03(h), 9.03(j), 9.03(k),
9.03(l) or 9.03(m) of the Credit Agreement.

(e) Creates, issues, incurs, assumes or permits to exist any (i) Disqualified
Equity Interests, (ii) preferred stock or (iii) Indebtedness (other than
Indebtedness outstanding as of the Forbearance Effective Date) pursuant to any
of Sections 2.14, 9.04(a) (to the extent in respect of Indebtedness incurred
pursuant to Section 2.14), 9.04(d), 9.04(g), 9.04(k), 9.04(n), 9.04(o), 9.04(p),
9.04(q), 9.04(r), 9.04(t) (in an aggregate principal amount in excess of
$1,000,000), 9.04(v), 9.04(w) or 9.04(x) of the Credit Agreement.

 

8



--------------------------------------------------------------------------------

(f) Makes or holds any Investments (other than Investments outstanding as of the
Forbearance Effective Date) pursuant to Sections 9.05(e), 9.05(f), 9.05(h)(ii)
or (iv), 9.05(i)(z), 9.05(j), 9.05(l), 9.05(p), 9.05(q), 9.05(r), 9.05(s),
9.05(t) or 9.05(z) of the Credit Agreement.

(g) Enters into any transaction or series of related transactions with any
Affiliate of Holdings or any of its Subsidiaries (other than Holdings or any
Restricted Subsidiary thereof) pursuant to Sections 9.06(c) (to the extent
incurred or paid in a manner not consistent with past practice), 9.06(f),
9.06(g), 9.06(h), 9.06(i), 9.06(j) or 9.06(k) of the Credit Agreement; and
Holdings, Borrower and their Restricted Subsidiaries shall not reimburse or pay
any fees and expenses incurred by the Sponsor from and after the date of this
Agreement during the Forbearance Period, provided that all such amounts shall
continue to accrue during the Forbearance Period.

(h) Designates any Subsidiary as an Unrestricted Subsidiary.

(i) Enters into any transaction that subordinates the Obligations of any or all
of the Lenders or any or all of the Liens securing the Obligations to any other
obligations or Liens, respectively.

6.03 Minimum Liquidity. Commencing on the date hereof, at all times, Borrower
shall not permit its Liquidity to be less than $17,500,000 (the “Minimum
Liquidity”). Should such Minimum Liquidity covenant be breached at any time,
Borrower shall immediately notify the Administrative Agent and the Forbearing
Lenders (through Guggenheim). “Liquidity” means, at the time of determination,
an amount equal to (x) the aggregate amount of unrestricted cash and Cash
Equivalents of the Credit Parties less (y) any Extended Payables Balance. For
purposes hereof, “Extended Payable Balance” is calculated consistent with the
Company’s current practice, as disclosed to the Forbearing Lenders (through
Guggenheim) prior to the Forbearance Effective Date, plus seven (7) days
(excluding withheld rental payments for the calendar months of April and May of
2020).

6.04 No Release of Guarantors. Notwithstanding anything to the contrary in the
Credit Agreement, this Agreement or in any other Credit Document, no Guarantor
shall be released from its obligations under the Guaranty (even if becoming an
Excluded Subsidiary).

6.05 [Reserved.]

6.06 Retention of Financial Advisor. The Credit Parties agree that they will
reasonably cooperate with the financial advisor, AlixPartners, LLP (the
“Financial Advisor”), in the execution of services by such Financial Advisor, as
contemplated by the engagement letter between the Credit Parties and the
Financial Advisor and which was delivered to the Forbearing Lenders (the
“Engagement Letter”). The Financial Advisor shall be retained at all times
during the Forbearance Period and the scope of the Financial Advisor’s
engagement shall not be reduced from that contemplated by the Engagement Letter
without the consent of the Required Forbearing Lenders.

 

9



--------------------------------------------------------------------------------

6.07 Payment of Expenses. The Credit Parties agree to pay and reimburse the
Administrative Agent promptly for all of its out-of-pocket costs and reasonable
expenses for which invoices have been presented in accordance with
Section 12.01(a)(i) of the Credit Agreement, including the reasonable fees and
disbursements of Jones Day. The Credit Parties agree to pay and reimburse the
Steering Committee Members for all of their out-of-pocket costs and reasonable
expenses for which invoices have been presented, including the reasonable fees
and disbursements of Stroock and Guggenheim, whether incurred prior to or after
the date hereof, in accordance with their respective engagement letters. The
Credit Parties shall not pay and reimburse the Sponsor for any out-of-pocket
costs or expenses incurred in connection with this Agreement during the
Forbearance Period, provided that all such amounts shall continue to accrue
during the Forbearance Period.

6.08 Release. In consideration of the benefits received by the Credit Parties
under this Agreement, and for other good and valuable consideration (the
receipt, adequacy and sufficiency of which are hereby acknowledged), effective
on the date of this Agreement, each of the Credit Parties, on behalf of itself,
its Affiliates and its and its Affiliates’ agents, representatives, officers,
directors, advisors, employees, Subsidiaries, Affiliates, successors and assigns
(collectively, “Releasors”), hereby forever waives, releases and discharges each
Lender, the Administrative Agent, and each of their Affiliates and each of their
and their Affiliates’ respective officers, directors, partners, general
partners, limited partners, managing directors, members, stockholders, trustees,
shareholders, representatives, employees, principals, agents, parents,
subsidiaries, joint ventures, predecessors, successors, assigns, beneficiaries,
heirs, executors, personal or legal representatives and attorneys of any of
them, each in their capacities as such, (collectively, the “Releasees”), of and
from any and all claims, causes of action, suits, obligations, demands, debts,
agreements, promises, liabilities, controversies, costs, damages, expenses and
fees whatsoever, whether arising from any act, failure to act, omission,
misrepresentation, fact, event, transaction or other cause, and whether based on
any federal, state, local or foreign law or right of action, at law or in equity
or otherwise, foreseen or unforeseen, matured or unmatured, known or unknown,
accrued or not accrued, which any Releasor now has, has ever had or may
hereafter have against any Releasee arising contemporaneously with or prior to
the date of this Agreement or on account of or arising out of any matter, cause,
circumstance or event occurring contemporaneously with or prior to the date of
this Agreement that (in each case) relate to, arise out of, or otherwise are in
connection with any or all of the Credit Documents or this Agreement, or the
transactions contemplated hereby or thereby (collectively, the “Released
Claims”), in each case, other than any such Released Claims arising from the
gross negligence, bad faith or willful misconduct of any Releasee as determined
by a final, non-appealable judgement by a court of competent jurisdiction. Each
of the Credit Parties, on behalf of itself and its agents, representatives,
officers, directors, advisors, employees, Subsidiaries, Affiliates, successors
and assigns, hereby unconditionally and irrevocably agrees that it will not sue
any Releasee on the basis of any Released Claim. The Credit Parties’ obligations
under this Section 6.08 shall survive termination of this Agreement.

 

10



--------------------------------------------------------------------------------

SECTION VII. REPRESENTATIONS AND WARRANTIES

In consideration of the foregoing agreements, the Credit Parties jointly and
severally hereby represent and warrant to the Administrative Agent and each
Forbearing Lender, as follows:

7.01 Representations and Warranties. Immediately after giving effect to this
Agreement and the transactions contemplated by this Agreement, the
representations and warranties set forth in Section 7 of the Credit Agreement
shall be, in each case, true and correct in all material respects (other than
with respect to any such representations and warranties that are affected by the
Forbearance Defaults); provided that, to the extent that such representations
and warranties specifically refer to an earlier date, they shall be true and
correct in all material respects as of such earlier date; provided, further,
that any representation and warranty that is qualified as to “materiality,”
“Material Adverse Effect” or similar language shall be true and correct (after
giving effect to any qualification there-in) in all respects on such respective
dates; provided, further, that any reference to “Material Adverse Effect” shall
be deemed to exclude any event or circumstance arising out of, or related to,
any Forbearance Default.

7.02 No Violation. Neither the execution, delivery and performance by each
Credit Party of this Agreement nor the consummation of the transactions
contemplated hereunder will (i) contravene any provision of any law, statute,
rule or regulation or any order, writ, injunction or decree of any court or
Governmental Authority, (ii) conflict with or result in any breach of any of the
terms, covenants, conditions or provisions of, or constitute a default under, or
result in the creation or imposition of (or the obligation to create or impose)
any Lien upon any of the property or assets of any Credit Party or any of its
Restricted Subsidiaries pursuant to the terms of any indenture, mortgage, deed
of trust, credit agreement or loan agreement, or any other agreement, contract
or instrument to which any Credit Party or any of its Restricted Subsidiaries is
a party or by which it or any of its property or assets is bound or
(iii) violate any provision of the certificate or articles of incorporation,
certificate of formation, limited liability company agreement or by-laws (or
equivalent organizational documents), as applicable, of any Credit Party or any
of its Restricted Subsidiaries, except with respect to any violation or conflict
referred to in clauses (i) and (ii) to the extent that such violation or
conflict could not reasonably be expected to have individually or in the
aggregate a Material Adverse Effect.

7.03 Authority. Each Credit Party has the company power and authority to
execute, deliver and perform the terms and provisions of the Agreement and has
taken all necessary company action to authorize the execution, delivery and
performance by it of the Agreement. This Agreement constitutes a legal, valid
and binding obligation of the Credit Parties hereto, enforceable against each
Credit Party in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law).

7.04 No Event of Default. As of the Forbearance Effective Date, no Event of
Default or Default (other than the Forbearance Defaults) has occurred and is
continuing or will result from the consummation of the transactions contemplated
by this Agreement.

SECTION VIII. MISCELLANEOUS

8.01 Counterparts. This Agreement may be executed and delivered in any number of
counterparts with the same effect as if the signatures on each counterpart were
upon the same instrument. Any counterpart delivered by facsimile or by other
electronic method of transmission shall be deemed an original signature thereto.

 

11



--------------------------------------------------------------------------------

8.02 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
Section 12.08 (Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury
Trial) of the Credit Agreement is hereby incorporated by reference, mutatis
mutandis.

8.03 Successors and Assigns. This Agreement shall be binding upon each of the
Credit Parties, the Administrative Agent, the Forbearing Lenders and their
respective successors and permitted assigns, and shall inure to the benefit of
each such person and their permitted successors and permitted assigns.

8.04 Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.

8.05 Amendment. This Agreement may only be amended or modified in writing by the
Credit Parties, the Required Forbearing Lenders, and, to the extent relating to
the rights or obligations of the Administrative Agent, the Administrative Agent,
in each case, subject to any additional requirements under the Credit Agreement,
if applicable; provided that any such amendment may be effectuated through
e-mail confirmation among the Credit Parties, the Required Lenders and the
Administrative Agent.

8.06 Entire Agreement. This Agreement embodies the final, entire agreement
between the parties hereto regarding the matters contained herein and supersedes
any and all prior commitments, agreements, representations and understandings,
whether written or oral, relating to the subject matter hereof and may not be
contradicted or varied by evidence of prior, contemporaneous or subsequent oral
agreements or discussions of the parties hereto. There are no oral agreements
among the parties hereto.

8.07 No Implied Waivers. No failure or delay on the part of the Administrative
Agent or any Lender in exercising, and no course of dealing with respect to, any
right, power or privilege under this Agreement, the Credit Agreement or any
other Credit Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under this Agreement, the
Credit Agreement or any other Credit Document preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.

8.08 Division. For all purposes under the Credit Agreement, in connection with
any division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s law): (a) if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person, and (b) if any new Person comes into
existence, such new Person shall be deemed to have been organized on the first
date of its existence by the holders of its Equity Interests at such time.

8.09 Indemnification. The indemnification provisions set forth in Section 12.01
of the Credit Agreement shall apply to this Agreement.

8.10 Tolling of Statutes of Limitation. The parties hereto agree that all
applicable statutes of limitations with respect to this Agreement, the Credit
Agreement or any other Credit Document shall be tolled from the date hereof
until the Termination Date.

 

12



--------------------------------------------------------------------------------

8.11 Severability. In case any one or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect any other provision hereof, and this Agreement shall be construed as if
such invalid, illegal, or unenforceable provision had never been contained
herein.

8.12 Notices. Except as otherwise set forth herein, all notices, requests,
demands and other communications under this Agreement will be given in
accordance with the provisions of the Credit Agreement.

8.13 Direction. By its execution and delivery hereof, each Forbearing Lender
party hereto directs the Administrative Agent to execute and deliver this
Agreement.

8.14 Construction. Unless the context requires otherwise: (a) any pronoun used
in this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns, pronouns and verbs shall include the
plural and vice versa; (b) references to Sections refer to Sections of this
Agreement; (c) the terms “include,” “includes,” “including” or words of like
import shall be deemed to be followed by the words “without limitation”; and
(d) the terms “hereof,” “herein” or “hereunder” refer to this Agreement as a
whole and not to any particular provision of this Agreement.

[SIGNATURE PAGES FOLLOW]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

HOLDINGS: J.JILL, INC. By:  

/s/ Mark Webb

  Name: Mark Webb   Title: Chief Financial Officer BORROWER: JILL ACQUISITION
LLC By:  

/s/ Mark Webb

  Name: Mark Webb   Title: Chief Financial Officer GUARANTOR: J. JILL GIFT CARD
SOLUTIONS, INC. By:  

/s/ Mark Webb

  Name: Mark Webb   Title: Chief Financial Officer

[Signature Page to TL Forbearance Agreement]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: JEFFERIES FINANCE LLC By:  

/s/ Paul Chisholm

  Name: Paul Chisholm   Title: Managing Director

[Signature Page to TL Forbearance Agreement]



--------------------------------------------------------------------------------

FORBEARING LENDERS: [****] By:  

[****]

  Name: [****]   Title: [****]

[Signature Page to TL Forbearance Agreement]